Citation Nr: 0945933	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  03-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The Veteran testified at a June 2006 video conference hearing 
before the undersigned.

In March 2007 and May 2008, the Board remanded the case to 
the Appeals Management Center (AMC) for additional procedural 
and evidentiary development.  In May 2009, the issue 
remaining on appeal was remanded for the issuance of a 
corrected supplemental statement of the case.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the rating period on appeal, the orthopedic 
manifestations of the Veteran's low back disability have been 
manifested by no more than moderate limitation of motion, 
with forward flexion to no worse than 40 degrees, with no 
additional functional limitation due to pain, and with no 
showing of ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for service-connected lumbosacral strain are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  The appellant was notified that his claim for 
service connection for low back disability was awarded with 
an effective date of July 31, 2002, the date of his claim, 
and initial disability rating was assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria; however, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the RO considered the 
pre-amended and the revised rating criteria, and the Veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The April 2005 rating decision on appeal granted service 
connection for lumbosacral strain and assigned an initial 20 
percent rating from July 31, 2002.  

Under the criteria in effect prior to September 26, 2003, the 
regulations provided that complete ankylosis of the spine, at 
an unfavorable angle with marked deformity warranted a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).  Complete ankylosis at a favorable angle warranted a 
60 percent rating.  Ankylosis of the lumbar spine was 
evaluated as 40 percent disabling where it was favorable and 
as 50 percent disabling where it was unfavorable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

Mild limitation of lumbar spine motion warranted a 10 percent 
rating, a 20 percent rating was warranted when such 
limitation of motion was moderate, and a maximum rating of 40 
percent was warranted when it was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent rating was warranted 
for lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space; a 40 
percent evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Cod 5295 
(2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months (10 percent);.

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months (20 percent);

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months (40 percent);

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months (60 percent);  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2002).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) 
(2002).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (3) (2002).


Diagnostic Code 5295 applies a 20 percent rating is where 
there is evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is assigned for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The regulations regarding diseases and injuries to the spine 
were revised again effective September 26, 2003.  Under these 
revised regulations, the back disability is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);


Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire spine (100 percent);  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2009).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2009).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2009).

January 2003 X-rays of the lumbosacral spine showed some 
anterior spurring with evidence of straightening of lower 
odontic curve suggestive of muscle spasm.  

On VA examination in February 2004, the Veteran reported 
recurrent back pain.  He reported his last flare-up of back 
pain was in December 2003 and that he did not see a doctor at 
that time.  The Veteran reported that he treated his back 
pain with a heating pad and brace.  On examination, he walked 
with a normal gait.  There was straightening of the normal 
odontic curve with tightness to the paralumbar muscles.  
Straight leg raising was negative.  Reflexes were 2+ and 
equal bilaterally.  There was no evidence of atrophy or 
sensory loss.  Ranges of motion were:  extension, 10 degrees; 
flexion, 40 degrees; lateral flexion, 20 degrees bilaterally; 
and rotation, 15 degrees bilaterally.  Pain limited the 
ranges of motion.  Repetitive motion of the back did not 
change the ranges of motion or increase the back pain.  The 
impression was chronic lumbar strain.  Concerning the DeLuca 
criteria, the examiner stated that during exacerbations of 
his condition, the Veteran would have increased pain with 
muscle spasms; he could not quantify this without resort to 
speculation.

A September 2004 treatment record noted normal sensory 
function, gait, and station.  Heel and toe walks were normal.  
Deep tendon reflexes were 2+ and symmetrical.  The examiner 
described the ranges of motion of the lumbosacral spine as 
"90% normal."

On VA orthopedic examination in July 2008, the Veteran 
reported his back pain had worsened and that the pain 
sometimes radiated to his lower extremities.  He had to be 
careful with bending and lifting.  He reported painful flare-
ups that could last up to two or three weeks but he had not 
had any incapacitating episodes requiring prescribed bedrest 
in the past year.  On examination, the Veteran was ambulatory 
with a cane in his right hand.  He was able to stand erect.  
Ranges of motion were:  flexion, zero to 40 degrees; 
extension, zero to 20 degrees; lateral bending, zero to 20 
degrees, bilaterally; and lateral rotation, zero to 30 
degrees bilaterally.  The Veteran reported pain throughout 
the motion with lumbar flexion and at the endpoint with 
lateral bending to each side.  There was no additional 
limitation of motion after repetitive motion.  There was no 
objective evidence of spasm, tenderness, or pain on motion.  
Motor and sensory evaluation was intact in the lower 
extremities.  Reflexes were intact in the knees and ankles.  
Straight leg raising was negative.  X-rays showed anterior 
osteophyte formation L1-L5 and narrowing of the L1-2 and L3-4 
disc spaces.  The impression was service connected 
lumbosacral strain; lumbar spondylosis and degenerative disc 
disease.  The examiner stated that additional limitation of 
function during a flare-up due to pain, expressed in terms of 
additional limitation of motion in degrees, could not be 
determined without resorting to speculation.  The Veteran's 
condition did not cause impairment of his activities of daily 
living or preclude employability of some sort.  The examiner 
stated that the physical findings and degenerative changes 
noted on X-ray reflect the aging process and were not a 
residual of the service connected lumbosacral strain.

A VA neurological examination in August 2008 found normal 
gait and station with good heel/toe/tandem walk.  Motor 
strength was 5/5 with normal tone, bulk, dexterity, and 
coordination.  Sensory was intact to fine touch, temperature, 
vibration, and position.  Reflexes were 1-2+ and equal.  
Straight leg raising was negative.  The assessment was no 
findings of diabetic polyneuropathy or lumbar radiculopathy.

Criteria in effect prior to September 26, 2003

The Veteran's lumbar spine disability is rated as 20 percent 
disabling.  In order to warrant assignment of an increased 
rating under Diagnostic Code 5295, the medical evidence must 
show lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space; a higher 
rating is also warranted when only some of these symptoms are 
present if there is also abnormal mobility on forced motion.  
Upon review, however, the medical evidence does not warrant a 
disability rating higher than 20 percent under Diagnostic 
Code 5295.  Indeed, the pertinent evidence, as detailed 
above, did not show a positive Goldthwaite's sign.  
Degenerative changes of the lumbar spine were noted, but 
there is no evidence of listing of the whole spine to the 
opposite side, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or abnormal mobility on forced motion.  

Additionally, the Board has considered other pre-amended 
diagnostic codes that may apply to disability of the lower 
back.  Under Diagnostic Code 5292, a higher rating is 
warranted for severe limitation of lumbar spine motion.  The 
medical evidence of record shows that, at the worst, the 
Veteran's range of motion was 40 degrees forward flexion and 
10 degrees extension, bilateral lateral flexion, and 
bilateral lateral rotation.  The Veteran had no more than 
moderate limitation of lumbar motion, even when considering 
additional limitation due to factors such as pain and 
weakness.

The medical treatment records show that the Veteran was 
diagnosed as having degenerative disc disease.  In order for 
the Veteran to receive a higher rating for intervertebral 
disc syndrome, the medical evidence must show severe symptoms 
of recurring attacks and with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Upon review, however, the 
medical evidence does not show that a higher rating is 
warranted under Diagnostic Code 5293.  Overall, the medical 
evidence does not show that the Veteran had symptoms 
compatible with sciatic neuropathy; the neurological findings 
have been consistently normal, and the most recent VA 
examiner noted no findings of lumbar radiculopathy.  

Under Diagnostic Code 5293, effective September 23, 2002, a 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  However, the evidence does not 
show that bed rest was ever prescribed by a physician during 
this time period because of episodes of back symptoms.  In 
fact, the Veteran denied having been prescribed bed rest and 
the evidence does not show that the Veteran's episodes of 
flare-ups were incapacitating.


The Board also finds no basis for assignment of separate 
ratings for the orthopedic and neurologic manifestations of 
the Veteran's low back disability.  Indeed, despite the 
Veteran's subjective complaints of neurologic symptoms, the 
evidence shows essentially normal objective findings.  
Indeed, lower extremities motor functions, sensory, and deep 
tendon reflexes were within normal limits.  Therefore, there 
is no basis for assignment of a separate rating for 
neurologic symptoms.  Thus, Diagnostic Code 5293 does not 
enable an increased rating here.

Finally, a rating higher than 20 percent is not warranted 
under any of the remaining applicable diagnostic codes in 
effect prior to September 26, 2003.  Specifically, there are 
no findings of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5289 (2002).  Moreover, there is no showing of 
vertebral fracture.  38 C.F.R. § 5285 (2002).  

In sum, no diagnostic criteria in effect prior to September 
26, 2003, provide a basis for any rating in excess of, or in 
addition to, the 20 percent rating already in effect over the 
entirety of the rating period on appeal.

Criteria in effect from September 26, 2003 

Under the revised criteria that became effective in September 
2003, in order to attain the next-higher 40 percent rating 
under the general formula, the evidence must show, or more 
nearly reflect, forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2009).  The competent evidence, as previously 
described, does not show such limitation of motion.  The 
medical evidence shows that the Veteran's forward flexion has 
been at worse 40 degrees and no ankylosis has been reported.  
Moreover, no additional functional limitation has been noted 
due to the Veteran's documented pain.  As such, functional 
loss has not been shown to more nearly approximate the 
criteria for the next-higher evaluation.  Therefore, an 
evaluation in excess of 20 percent is not warranted over any 
portion of the rating period on appeal.  

The 2003 revisions also provide for rating intervertebral 
disc syndrome based on incapacitating episodes.  The criteria 
for rating on this basis are the same as those provided in 
the 2002 revisions, and as previously explained, the record 
does not show evidence of bed rest that was prescribed by a 
physician, particularly not in frequency or duration that 
would warrant a rating higher than the 20 percent rating 
already assigned under the general rating formula.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As already discussed, there is no basis for 
assignment of a separate neurologic rating.  Thus, a higher 
evaluation is not warranted over any portion of the rating 
period on appeal.

The Veteran's lay statements as to the severity of his 
symptoms have been considered.  Moreover, he is competent to 
report such symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Board attaches greater probative weight 
to the clinical findings, which fail to support a higher 
rating for the reasons discussed above.   

Conclusion

The preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent for the orthopedic 
manifestations of a low back disability.  Moreover, there is 
no basis for assignment of a separate neurologic evaluation.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In deciding the Veteran's increased initial evaluation claim, 
the Board has considered whether the Veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  Fenderson, supra.  The 
Board does not find evidence that the Veteran's low back 
disability should be increased for any separate periods based 
on the facts found during the whole appeal period.  The 
evidence of record in connection with this claim supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Extra-schedular consideration

The Veteran has reported that his service-connected back 
disabilities have contributed to him not working.  As such, 
the Board must adjudicate the issue of whether referral for 
an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service- connected 
back disability.  The competent medical evidence of record 
shows that his back disability is primarily manifested by 
pain and limitation of motion.  Many of the applicable 
diagnostic codes used to rate the Veteran's disability 
provide for ratings based on limitation of motion.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disability has been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

An initial disability rating in excess of 20 percent for 
lumbosacral strain is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


